COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED



              RADHWAN AL-HAMOOD
                                                                                MEMORANDUM OPINION*
              v.      Record No. 1192-20-3                                          PER CURIAM
                                                                                   MARCH 23, 2021
              MUROOJ R. AL SADOON


                                  FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                              Thomas J. Wilson, IV, Judge

                                (Stephen R. Sofinski, on brief), for appellant. Appellant submitting
                                on brief.

                                No brief for appellee.


                      Radhwan Al-Hamood (father) appeals a custody and visitation order. Father argues that the

              circuit court erred by “failing to order any visitation rights to [him] because the evidence did not

              substantially show that it was not in the children’s best interest to have contact with their father.”

              Upon reviewing the record and briefs of the parties, we conclude that the circuit court did not err.

              Accordingly, we affirm the decision of the circuit court.

                                                         BACKGROUND1

                      “On appeal, we view the evidence ‘in the light most favorable to the prevailing party

              below and its evidence is afforded all reasonable inferences fairly deducible therefrom.’” Bedell


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
              relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
              findings below that are necessary to address the assignments of error are included in this opinion.
              Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
              unseal only those specific facts, finding them relevant to the decision in this case. The remainder
              of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
              (2017).
v. Price, 70 Va. App. 497, 500-01 (2019) (quoting Bristol Dep’t of Soc. Servs. v. Welch, 64

Va. App. 34, 40 (2014)).

       Father and Murooj R. Al Sadoon (mother) married in Iraq in 2006. Mother and father are

the biological parents to four children, born between 2007 and 2011. In 2013, the family moved

to North Carolina. Father subjected mother and the children to family abuse, which ultimately

led to his arrest in December 2016. In January 2018, father was convicted of “a felony for

injuries inflicted on mother” and sentenced to fifty years in prison.

       On November 19, 2019, father filed petitions for a determination of custody and

visitation for each child. On March 2, 2020, the Rockingham/Harrisonburg Juvenile and

Domestic Relations District Court (the JDR court) awarded sole legal and physical custody of the

children to mother and awarded no visitation to father. The JDR court also prohibited father

from contacting the children or mother. Father appealed to the circuit court.

       On September 22, 2020, the parties appeared before the circuit court. Mother and the

parties’ oldest son testified about “the prior abusive behavior.” The oldest son also testified that

father committed “acts of violence” against himself, mother, and the other children. Neither

mother nor the oldest son wanted any contact with father and his extended family. Two of the

children were in counseling. Although there was evidence at the criminal trial two years earlier

that the parties’ children “missed” father, none of the children wanted to have contact with father

at the time of the circuit court hearing. Mother, however, testified that she would allow the

children to contact father “if and when” they felt comfortable and wanted to contact him.2

Mother expressed concern about the children’s well-being, especially because of the trauma they

experienced.



       2
         The circuit court found that “one child ha[d] some ambivalence about future contact”
with father.
                                               -2-
       Father testified that he was “a good father” and left Iraq to protect his family. Father

testified that before his incarceration, he had helped the children “with computers, homework,

provided a ‘beautiful’ birthday party at school for one, provided a ‘toy room’ for the children,

and swears that his children will love him ‘until death’ and that ‘anyone who speaks words

against him to his children will be punished by God.’” Father explained that he wanted “to be

deeply involved” with the children and also wanted his extended family to be a part of their lives.

       After hearing the evidence and argument, the circuit court took the matter under

advisement. On September 24, 2020, the circuit court issued a letter opinion, finding that mother

was “in touch with the trauma and emotional damage done” to the children, while father was

“out of touch in this regard and his wishes for custody [were] not rational.” The circuit court

awarded legal and physical custody of the children to mother. The circuit court ordered that

father may not contact the children “unless he is first contacted by them or . . . mother.” The

circuit court further ordered that father could not have his extended family contact mother or the

children. The circuit court entered an order memorializing its rulings. This appeal followed.

                                            ANALYSIS

       Father challenges the circuit court’s visitation ruling. “We begin our analysis by

recognizing the well-established principle that all trial court rulings come to an appellate court

with a presumption of correctness.” Wynnycky v. Kozel, 71 Va. App. 177, 192 (2019) (quoting

Stiles v. Stiles, 48 Va. App. 449, 453 (2006)). “In matters of custody, visitation, and related

child care issues, the court’s paramount concern is always the best interests of the child.” Id. at

193 (quoting Bedell, 70 Va. App. at 504). “A trial court’s determination with regard to [custody

and] visitation is reversible only upon a showing that the court abused its discretion.” Id.

(quoting Bedell, 70 Va. App. at 504).




                                                -3-
       Father argues that the circuit court erred in finding that it was in the children’s best

interests not to have any contact with him. Father emphasizes that he wanted to be involved in

the children’s lives and that he and his relatives “should be allowed to maintain the relationship

with the children that ha[d] been established since the years they all lived together in Iraq.”

       “In determining the best interests of a child for purposes of custody or visitation, the

Code mandates that the circuit court shall consider ten enumerated factors.” Rubino v. Rubino,

64 Va. App. 256, 263 (2015) (citing Code § 20-124.3). A court “is not required to quantify or

elaborate exactly what weight or consideration it has given to each of the statutory factors.”

Sargent v. Sargent, 20 Va. App. 694, 702 (1995) (quoting Woolley v. Woolley, 3 Va. App. 337,

345 (1986)); see also Armstrong v. Armstrong, 71 Va. App. 97, 104-05 (2019). “Where the

record contains credible evidence in support of the findings made by [the] court, we may not

retry the facts or substitute our view of the facts for [that] of the trial court.” Armstrong, 71

Va. App. at 105 (quoting Bedell, 70 Va. App. at 504).

       The circuit court’s letter opinion included its findings on the statutory factors. The circuit

court found that father “subjected [mother] and [their] children to family abuse,” which

ultimately led to his conviction for “a crime of violence against . . . mother” and a fifty-year

prison sentence. In addition, the circuit court found that mother was the parent who was “most

concerned” about the children’s emotional wellbeing and that father was “out of touch” with the

trauma and emotional damage he caused the children. The circuit court specifically found that it

was in the children’s best interests for mother to be awarded sole custody and for father and his

extended family not to have any contact with them unless mother or the children contacted him

first. “Because the record contains evidence in support of the [circuit] court’s findings, we are

precluded from retrying the facts or reweighing the factors.” Id. The circuit court did not abuse




                                                 -4-
its discretion in finding that it was in the children’s best interests to award custody to mother and

deny visitation to father.

                                          CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                           Affirmed.




                                                -5-